Citation Nr: 1749953	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-46 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service connected residuals of a compression fracture, C7.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service connected residuals of a compression fracture C7

3.  Entitlement to service connection for a left hip disability, to include as secondary to service connected residuals of a compression fracture C7.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to March 1983.

These matters come before the Board of Veterans' Appeal (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2014 and February 2017, the Board remanded the instant claims for additional development.


FINDINGS OF FACT

1.  Right shoulder disability diagnosed as scapulocostal syndrome, impingement, and bursitis of the right shoulder is attributable to service.

2.  A right hip disability is not attributable to service and is not etiologically related to service-connected cervical spine disability.

3.  A left hip disability is not attributable to service and is not etiologically related to service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Right shoulder disability diagnosed as scapulocostal syndrome, impingement, and bursitis of the right shoulder was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016). 

2.  A right hip disability was not incurred or aggravated in active service and was not proximately due to, the result of, or aggravated by the service-connected cervical spine disability.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016). 

3.  A right hip disability was not incurred or aggravated in active service and was not proximately due to, the result of, or aggravated by the service-connected cervical spine disability.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Right Shoulder

The service treatment records (STRs) do not reflect any complaints, findings, treatment, or diagnosis of right shoulder disease or injury.  The Veteran suffered a cervical compression fracture during service in a wrestling incident.

The Veteran separated from service in March 1983.  On the post-service May 1983 VA examination, the Veteran complained of having right shoulder blade pain.  In a June 1983 rating decision, service connection for residuals of a compression fracture of C7 was granted.  It was noted that the Veteran had pain radiating down his arms.

A September 1983 medical record noted right shoulder tenderness across the infraspinatus muscle.  A January 1986 VA examination reflected complaints of right trapezius pain.  Likewise, on a September 1999 VA examination, the Veteran reported complaints of chronic tightness at the roots of the trapezius, bilaterally.  Additional September 1999 records showed moderate trapezial tenderness.

July 2005 VA records reflected a diagnosis of right shoulder impingement syndrome with subacromial bursitis.  August 2005 VA records diagnosed subacromial bursitis on the right.  An October 2005 VA examination included shoulder x-rays which were negative.

In November 2007, the Veteran was afforded a VA examination.  The examiner opined that the Veteran had service-related compression fracture of C7 with subsequent chronic pain in both shoulders and arms.  However, a spine examination indicated that the Veteran had degenerative joint disease of the shoulders unrelated to inservice compression fracture of the C7 vertebral body.  However, an October 2010 examination concluded that the diagnosis of degenerative joint disease could not be substantiated.  Rather, the Veteran had scapulocostal syndrome and myofascial pain of trapezius and rhomboids bilaterally.  The examiner indicated that this was the same pain that the Veteran experienced in his neck as it was the same muscles involved thereby being the same diagnosis (same etiology) as his service-connected degenerative disease of the cervical spine condition.  The examiner further stated that the Veteran had scapulocostal syndrome with prominent findings of pain in bilateral trapezius and rhomboids.  A review of a magnetic resonance imaging (MRI) of the cervical spine showed significant disease at levels of C3, C4, and C5 which were at least as likely as not of the etiology of his shoulder and neck pain.  These were the diagnoses of the neck and shoulder pain.

In July 2014, a VA medical addendum was provided.  It was noted that the Veteran's right shoulder impingement/bursitis was one of many, varying diagnoses given to the right shoulder and it was unlikely in the extreme that he had all these things as simultaneous diagnoses, but more likely that the same issue was thought to result from multiple etiologies.  The shoulder disability had been called bursitis, impingement, and myofascial pain, but this issue was said in the medical record to have begun around/no earlier than 2001, when the Veteran appeared from the record to be working as a mailman.  The examiner emphasized that there was clear evidence in the medical record that the Veteran stated the current right shoulder issue began on or around, but not prior to 2001, when he was working as a mail carrier.  The examiner indicated that there was a difference between an impingement type process and/or bursitis, and diffuse myofascial pain of the neck, back, and shoulders that was more frequently referred to in his records.  The examiner indicated that the compression fracture of C7 did not cause or aggravate the Veteran's shoulder condition beyond its natural progression as shoulder impingement syndromes and/or bursitis were anatomically distinct from cervical radiculopathy or sequelae of C7 vertebral fracture.  

A September 2016 rating decision granted service connection for right upper extremity radiculopathy, previously claimed as right arm chronic pain, as secondary to the service-connected disability of cervical strain with degenerative disc disease.  Service connection for left upper extremity radiculopathy was also granted.

The Board notes that although the VA medical addendum opinion indicated that the claimed right shoulder disability began no earlier than 2001, this is inaccurate.  As noted above, while various diagnoses were not made until after 2001, the Veteran has had right shoulder complaints made since two months after his separation from service when it was noted that his infraspinatus muscle and trapezius muscle affecting the shoulder joint were affected.  Moreover, although the Veteran's shoulder diagnoses/pain were noted to be the same as the cervical spine disability, the Board notes that the cervical spine disability was service-connected based on vertical fracture and intervertebral disc syndrome and has been considered also based impairment in range of motion of the cervical spine, not based on shoulder impairment.  Likewise, while the Veteran has been granted service connection for neurological impairment of the right arm, he is claiming also orthopedic impairment.  To the extent that there is overlap in functional impairment, that is a rating matter.  Although the Board accepts that the Veteran's job as a mail carrier impacted his right shoulder function, this occurred after the inservice injury and contemporaneous right shoulder complaints and clinical findings.

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, there is competent and credible evidence that the Veteran has manifest right shoulder residuals since the inservice cervical spine injury.  Moreover, there is contemporaneous medical evidence supporting the lay evidence provided by the Veteran.  The VA medical opinion to the contrary did not adequately address that contemporaneous medical evidence dated in the 1980's.  Accordingly, service connection for right shoulder disability, variously diagnosed as scapulocostal syndrome, impingement, and bursitis of the right shoulder is granted on a direct basis.

Hips

The STRs do not reflect any complaints, findings, treatment, or diagnosis of hip disease or injury.

In May 2000, records showed severe sacral pain with right greater than left lower extremity paresthesias, etiology unexplained by recent normal MRI and electrodiagnostic workup.  The examiner indicated that he believed that the Veteran had a bilateral severe sacroiliac dysfunction with right greater than left piriformis syndrome.

Records dated in 2007 noted that the Veteran was a mail handler who carried a heavy bag on his right shoulder.  In November 2007, the Veteran was afforded a VA examination.  The examiner opined that the Veteran had chronic bilateral hip pain service-related as incurred in the same incident as the cervical compression fracture; however, this history was not substantiated in the STRs which reflected no such injury to the hips.  By the admission of a representative of the Veteran in December 2012, the examiner had not reviewed the STRs.  Thus, to the extent that the medical opinion was predicated on a finding that there was an inservice injury or report of injury, the opinion was based on an inaccurate premise and is therefore not probative on that point.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

In October 2010, the Veteran was afforded another VA examination.  The examiner found that the Veteran had piriformis syndrome which was not due to or the result of cervical spine degenerative disease.  Rather, the Veteran had lumbar spine degenerative disease and decreased range of motion of the bilateral lateral rotators that were the overwhelmingly likely cause of the bilateral buttock discomfort.  He did not have degenerative disease of the hips.  In July 2014, a VA examiner also opined that the Veteran's C7 compression fracture did not cause, result in, and/or aggravate his piriformis syndrome beyond its natural progression as cervical spine fracture and piriformis syndrome were anatomically entirely distinct and there was no relationship between them.

Although the Veteran claims that his hips were injured during service in the wrestling incident, there is no positive evidence to that effect, either during service or on the post-service medical records including the post-service 1983 VA examination report.  The Board may consider whether the silence of the Veteran in reporting complaints regarding knee problems constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings on discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  

In addition, the absence of complaints and symptoms on separation and the VA examination which was close in time to discharge interrupts continuity of symptomatology for the claimed condition and is inconsistent with any assertion of ongoing medical problems with his hips from his claimed time of inception during service and thereafter.  38 C.F.R. § 3.303(b); Maxson (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (Negative evidence is to be considered.); see also Dulin (The majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact).  In this case, the clinical records do not show the claimed ongoing nature of residuals of the purported injury.  

There are also medical opinions of record.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The first VA opinion, as noted, is not probative as it was based on an inaccurate factual premise.  There is no evidence that the Veteran's hips were injured in the wrestling incident.  The STRs and post-service VA examination are silent for any residual hip impairment.  Moreover, the Veteran did not report any residuals complaints while he did in fact report residual neck and shoulder complaints.  In contrast, the subsequent VA opinions were well reasoned, detailed, consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  These opinions concluded that claimed bilateral hip disability is not etiologically related to service or to service-connected cervical spine disability which was anatomically unrelated and was also rather related to the nonservice-connected low back disability.  

The Board has considered the Veteran's own opinion that his bilateral hip disability is related to service or to his cervical spine disability.  However, the Veteran's opinion by itself is outweighed by the findings to the contrary by the VA examination opinions as the Veteran's opinion is unsupported in the record and the examination opinion were made by medical professionals and are supported by the record.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, service connection for right and left hip disability is not warranted on a direct or secondary basis.


ORDER

Service connection for right shoulder disability diagnosed as scapulocostal syndrome, impingement, and bursitis of the right shoulder is granted.

Service connection for right hip disability is on a direct or secondary basis is denied.

Service connection for left hip disability is on a direct or secondary basis is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


